J-S06008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

 RUDOLPH WOODSON

                             Appellant                 No. 2444 EDA 2015


               Appeal from the Judgment of Sentence July 20, 2015
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0003786-2014


BEFORE: MOULTON, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY MOULTON, J.:                         FILED DECEMBER 27, 2017

       Rudolph Woodson appeals from the July 20, 2015 judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his bench

trial convictions for criminal attempt to commit murder – serious bodily injury

caused, aggravated assault, simple assault, recklessly endangering another

person (“REAP”), and possessing an instrument of crime (“PIC”).1 We affirm.

       The trial court set forth the following factual and procedural history:

               On January 24, 2014, . . . Woodson[] was arrested and
            charged with [the aforementioned offenses]. [Woodson]
            went to trial before this Court on March 16, 2015 . . . .



____________________________________________


       *
           Former Justice specially assigned to the Superior Court.

       1
        18 Pa.C.S. §§ 901(a), 2702(a)(1), 2701(a)(1), 2705, and 907(a),
respectively.
J-S06008-17


               At the trial for [Woodson], the complainant, [(“Victim”)],
           testified that she had first met [Woodson] about a month or
           two before January 24, 2014 and they had hung out a few
           times prior to that date. She testified that in the late hours
           of January 23, 2014, [Woodson] had picked her up so that
           the two of them could go out to eat. Before they went to go
           eat, she testified that [Woodson] asked her if she wanted to
           get some drugs and they went to her neighborhood to buy
           some [phencyclidine (“PCP”)]. After buying the PCP, they
           then went back to [Woodson]’s house . . . [on] Butler Street
           in Philadelphia, PA. [Victim] testified that once at his house,
           they went up to his bedroom where she had been before
           and they sat on his bed where they talked and [Woodson]
           smoked the PCP. She testified that [Woodson] then left the
           room and when he came back in the room he jumped on her
           while she was sitting on the bed and started stabbing her.
           [Victim] testified that [Woodson] was stabbing her
           everywhere “in my face and my neck…. he stabbed me in
           my hand, stabbed me in my wrist, he stabbed me right
           here.[”] [Victim] went on to show the Court all the places
           on her body where she had been stabbed or cut and pictures
           of her injuries [were] admitted into evidence.

               [Victim] testified that at some point [Woodson] stopped
           stabbing her and walked out of the room. When she tried
           to leave [Woodson] pushed her back into another room and
           “started stabbing me more and hitting me in the head and
           bent over me, threatening me, and talking trash.”[2]
           [Woodson] then started to wipe up the blood and that is
           when [Victim] tried to use her phone to call her sister and
           9-1-1. [Woodson] told her to get up and leave so she
           managed to get down the steps and went out the front door.
           When she got outside she initially fell to the ground but was
           able to get herself back up and make it over to the Checkers
           by his house where she laid down near a telephone pole.
           [Woodson] followed her in his van and tried to get her to go
           inside but she would not. At that point the police officers
           arrived on the scene.


____________________________________________


       2
        Victim further testified that “[h]e kept coming back looking at me
talking trash. And every time he came towards me, he would kick me or hit
me in the head with something.” N.T., 3/16/15, at 82.

                                           -2-
J-S06008-17


            Police Officers Ray Sutton and Jacqueline McAllister both
        testified that on January 24, 201[4], they responded to a
        call to go [to] Broad and Butler Streets. Officer Sutton
        testified that when he and his partner arrived at the
        location, he observed [Victim] laying down in a fetal position
        in the snow near a telephone pole close to Checkers. There
        was blood around her. Officer McAllister testified that
        [Victim] was unresponsive and that she had blood all over
        her face, her head, her neck, and her chest. She tried to
        say something to the officers at first but then she went
        completely out of it.       The officer then called for an
        ambulance. Both officers testified that [Woodson] was
        there at the scene and that he did not have any visible signs
        of injury nor did h[e] tell them he needed any medical
        attention. Officer Sutton testified that [Woodson] stated to
        them that he had stabbed [Victim] after the two of them
        had been involved in an altercation. [Woodson] was then
        placed under arrest and put into the back of the police
        vehicle. [Woodson] told the officers that the incident
        occurred at his home [on] Butler Street.          [Woodson]
        indicated to them that the knife he had washed off [was] in
        the kitchen. Officer McAllister testified that he then went
        over to [Woodson]’s home to secure the scene. When he
        arrived there, he noticed blood on the doorway leading up
        to the steps, blood on the wall all the way up the steps,
        blood all over the hallway, and blood all over the room, on
        the mattress, and on the floor. The pictures of the crime
        scene that were taken were placed into evidence which
        Officer McAllister described for the Court. Police Officer
        Edward Fidler from the Philadelphia [Police C]rime [S]cene
        [U]nit also testified and described the photographs that
        were admitted into evidence depicting the crime scene and
        the knife that was recovered from [Woodson]’s home.

Trial Ct. Op., 2/9/16, at 2-4 (citations omitted).    In addition, Thomas A.

Santora, M.D., testified that on the morning of January 24, 2014, Victim

arrived at Temple University Hospital with multiple stab and slash wounds

about the face and neck. N.T., 3/19/15, at 6. She had low blood pressure

and “her life was in jeopardy.” Id. He stated that “had it not been for the



                                    -3-
J-S06008-17



fact [Victim] was exposed to the cold, I suspect the degree of bleeding and

the consequences therefrom would have been more life threatening than they

were. But they were clearly life threatening when she presented.” Id. at 11-

12. Dr. Santora stated that Victim suffered multiple injuries including that her

“internal jugular vein was completely severed” and a facial nerve was severed.

Id. at 12-15.       Further, Oneida Arosarena, M.D., who assisted with the

treatment of Victim’s facial lacerations, including surgery on Victim’s facial

nerve, testified that Victim’s injuries were severe. Id. at 21-25.

       Following a bench trial, the trial court found Woodson guilty of

attempted murder, aggravated assault, simple assault, REAP, and PIC. On

July 20, 2015, the trial court sentenced Woodson to 15 to 40 years’

incarceration on the attempted murder conviction,3 a consecutive 2½ to 5

years’ incarceration for the PIC conviction, and a consecutive 1 to 2 years’

incarceration for the REAP conviction, for an aggregate sentence of 18½ to 47

years’ incarceration.

       On August 13, 2015, Woodson timely filed a notice of appeal. Counsel

initially submitted a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and a petition to withdraw as counsel.       On June 29, 2017, after

Woodson filed a response to counsel’s Anders brief, this Court denied the

petition to withdraw and directed counsel to file an advocate’s brief. Counsel


____________________________________________


       3
        Aggravated assault and simple assault merged with attempted murder
for sentencing purposes.

                                           -4-
J-S06008-17



complied, and filed his brief on August 14, 2017. The Commonwealth filed a

responsive brief on November 30, 2017.

     Woodson now raises the following claim:

        Is [Woodson’s] forty-year maximum sentence for attempted
        murder illegal where he was sentenced for attempted
        murder — serious bodily injury caused, but where the
        criminal complaint and information only charged him with
        attempted murder generally, and as such, [Woodson] was
        not on notice that he needed to defend the charge, and
        where the factfinder was thus not tasked with finding
        beyond a reasonable doubt that [Woodson] caused serious
        bodily injury during the attempted murder?

Woodson’s Br. at 4.

     1. Sentence for Attempted Murder

     Section 1102(c) of the Crimes Code provides:

        (c)     Attempt,      solicitation    and     conspiracy.--
        Notwithstanding section 1103(1) (relating to sentence of
        imprisonment for felony), a person who has been convicted
        of attempt . . . to commit murder . . . where serious bodily
        injury results may be sentenced to a term of imprisonment
        which shall be fixed by the court at not more than 40 years.
        Where serious bodily injury does not result, the person may
        be sentenced to a term of imprisonment which shall be fixed
        by the court at not more than 20 years.

18 Pa.C.S. § 1102(c). We have explained that “[s]ection 1102(c) ‘imposes a

condition precedent to the imposition of a maximum term of imprisonment of

up to 40 years, specifically, that ‘serious bodily injury’ must have resulted

from the attempted murder. Otherwise, the sentence shall be not more than

20 years.’” Commonwealth v. Barnes, 167 A.3d 110, 117 (Pa.Super. 2017)

(en banc) (quoting Commonwealth v. Johnson, 910 A.2d 60, 66 (Pa.Super.



                                    -5-
J-S06008-17



2006)). Further, we have held that “[s]erious bodily injury is ‘a fact that must

be proven before a maximum sentence of [40] years may be imposed for

attempted homicide,’” id. (alteration in original) (quoting Commonwealth v.

Reid, 867 A.2d 1280, 1281 (Pa. Super. 2005), and “a defendant must be put

on notice when the Commonwealth is seeking a 40–year maximum sentence

for attempted murder,” id. Further, we have held that “any finding by the

jury of serious bodily injury for aggravated assault [can]not be used to infer

that the jury found serious bodily injury for the attempted murder charge.”

Id. at 119.

       In Commonwealth v. Johnson, this Court held “that under Apprendi

v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000),[4] it

was not the prerogative of the trial court, but solely the responsibility of the

jury . . . to find, beyond a reasonable doubt, whether a serious bodily injury

____________________________________________


       4
           The United States Supreme Court in Apprendi held:

           Other than the fact of a prior conviction, any fact that
           increases the penalty for a crime beyond the prescribed
           statutory maximum must be submitted to a jury and proved
           beyond a reasonable doubt.        With that exception, we
           endorse the statement of the rule set forth in the concurring
           opinions in [Jones v. United States, 526 U.S. 227, 119
           S.Ct. 1215, 143 L.Ed.2d 311 (1999)]: “It is unconstitutional
           for a legislature to remove from the jury the assessment of
           facts that increase the prescribed range of penalties to
           which a criminal defendant is exposed. It is equally clear
           that such facts must be established by proof beyond a
           reasonable doubt.”

Apprendi, 530 U.S. at 490.


                                           -6-
J-S06008-17



resulted from the instant attempted murder.” 910 A.2d 60, 67 (Pa.Super.

2006). We determined that the verdict “was limited to a finding of guilt on

the crime of attempted murder generally, for which the maximum sentence is

twenty years.”    Id. at 68.    We reasoned that the Commonwealth had not

charged the defendant with attempted murder resulting in serious bodily

injury, the defendant “was not on notice that the Commonwealth sought either

to prove that a serious bodily injury resulted from the attempted murder or to

invoke the greater maximum sentence,” and the jury was not asked, and did

not render a decision on, the question of whether the attempted murder

resulted in serious bodily injury.    Id. at 67-68.   We concluded that the

sentence imposed for attempted murder, 17½ to 40 years’ imprisonment, was

therefore illegal. Id. at 68.

      Similarly, in Barnes, this Court held that application of the 40-year

maximum sentence was illegal where the Commonwealth did not charge the

defendant with attempted murder resulting in serious bodily injury, the

defendant “was not on notice that the Commonwealth sought to prove that a

serious bodily injury resulted from attempted murder or to invoke the greater

maximum sentence,” and “most importantly for purposes of Apprendi, the

jury was never presented with, nor rendered a decision on, the question of

whether a serious bodily injury resulted from the attempted murder.” 167

A.3d at 118-19.

      In contrast, in Reid, we found application of the 40-year maximum

sentence legal, even though the information had not charged the defendant

                                      -7-
J-S06008-17



with attempted murder resulting in serious bodily injury,5 where the defendant

pled nolo contendere to one count of attempted homicide. 867 A.2d at 1282-

84. This Court noted that the defendant did not contest the summary of facts,

which established that the victim suffered serious bodily injury, and that the

defendant accepted a plea to attempted homicide explicitly graded as a felony

of the first degree with a maximum sentence of 40 years’ imprisonment. Id.

at 1283. We concluded that “[t]he record simply fails to support Appellant’s

claim that he was never apprised of the fact that he was charged with, and

pleading nolo contendere to, attempted homicide graded as a first-degree

felony carrying a maximum sentence of forty years.” Id.

              a. Relevant Procedural History

       The criminal information charged Woodson with “[m]urder – [c]riminal

[a]ttempt,” and did not mention that the attempt caused serious bodily injury.

The criminal complaint alleged that Woodson “attempted to kill [Victim] by

producing a knife and stabbing her multiple times on the face, head and upper

torso, thereby causing [Victim] injury requiring medical attention.” Criminal

Compl., 1/25/14.

       Although both the written jury waiver form and the oral colloquy

informed Woodson that he faced a 40-year maximum sentence, neither
____________________________________________


       5
        In Reid, the information did not mention the element of serious bodily
injury; the information charged the defendant with “Criminal Attempt to
[commit] Criminal Homicide (FELONY-$50,000.00-40 years) with the intent to
commit the crime of Criminal Homicide, do [sic] an act which constituted a
substantial step toward the commission of that crime.” 867 A.2d at 1284
(alteration in original).

                                           -8-
J-S06008-17



referenced the serious-bodily-injury element required for application of that

maximum.      Specifically, in his written jury trial waiver form, Woodson

acknowledged a possible maximum sentence of 40 years. See Jury Tr. Waiver

Colloquy, 3/16/15, at 3. Further, at the oral colloquy, the following exchange

occurred:

         THE COURT: Do you have any questions about the
         charges against you, sir?

         [WOODSON]: I been pretty much familiar with them.

         THE COURT:      I’ll just go over them now.

            Attempted murder is a felony of the first degree. It
         has a maximum sentence of 40 years in prison and a
         $25,000 fine. Aggravated assault is a felony of the first
         degree. You can go to jail for 20 years and get a $25,000
         fine. Do you have any questions about those charges?

         [WOODSON]: No.

N.T., 3/16/15, at 7 (emphasis added).

      At the conclusion of the trial, the trial court stated: “I find the defendant

guilty as charged. I have the self-defense jury instruction here. . . . And I find

beyond a reasonable doubt that he intended to kill her with a knife and that

he caused serious bodily injury.” N.T., 3/19/15, at 37.

            b. Trial Court as Fact-Finder Concluded Beyond a
               Reasonable Doubt that Woodson’s Attempt to Commit
               Murder Caused Serious Bodily Injury

      Woodson argues that “the factfinder here never found that the

attempted murder committed by [Woodson] caused the serious bodily injury

suffered by the victim.”     Woodson Br. at 10.        This claim presumably is



                                      -9-
J-S06008-17



premised on this Court’s conclusion in Johnson and Barnes that a jury finding

of serious bodily injury in connection with a charge of aggravated assault is

not sufficient to establish that an attempted murder charge involved a serious

bodily injury. Johnson, 910 A.2d at 68 n.10; Barnes, 167 A.3d at 119-20.

This claim, while not frivolous, is belied by the record.

      In rendering its verdict, the trial court stated:

         I find the defendant guilty as charged. . . . And I find beyond
         a reasonable doubt that he intended to kill her with a knife
         and that he caused serious bodily injury.

N.T., 3/19/15, at 37. The only reasonable inference from this statement is

that the trial court found, beyond a reasonable doubt, that the attempted

murder caused serious bodily injury. This is particularly true in light of the

trial court’s prior colloquy, in which it informed Woodson that he faced a 40-

year maximum sentence, which would apply only if the attempted murder

resulted in serious bodily injury. Accordingly, we conclude that the trial court

made a finding that the attempted murder resulted in serious bodily injury.

      Unlike Johnson and Barnes, we are not asked to conclude that a

finding of serious bodily injury in connection with a charge of aggravated

assault is sufficient to substitute for a similar finding in connection with

attempted murder. Here the trial court, as fact-finder, made a determination

that the attempted murder resulted in serious bodily injury.




                                     - 10 -
J-S06008-17


            c. Notice That Commonwealth Sought 40-Year Maximum
               Sentence and Alleged Serious Bodily Injury

      The issue of notice has two components: (1) whether the defendant is

aware of the maximum penalty for the crime charged; and (2) whether the

defendant was aware that the Commonwealth alleged that the attempted

murder resulted in serious bodily injury.

      First, Woodson was aware that he faced a statutory maximum of 40

years’ imprisonment if convicted of attempted murder. He signed a written

colloquy form waiving his right to a jury trial stating that he understood he

faced a 40-year maximum sentence for attempted murder. Further, during

the oral colloquy, the trial court informed him of the 40-year maximum

sentence.

      Second, Woodson had notice that the Commonwealth alleged the

attempted murder caused serious bodily injury.     The information charged

“Murder – Criminal Attempt,” without mention of a statutory maximum or that

the attempt resulted in serious bodily injury. However, although the criminal

complaint does not use the term “serious bodily injury,” it did allege that

Woodson “attempted to kill [Victim] by producing a knife and stabbing her

multiple times on the face, head and upper torso, thereby causing [Victim]

injury requiring medical attention.” Criminal Compl., 1/25/14. Further,

as noted above, Woodson was aware that the statutory maximum applicable

to the attempted-murder conviction was 40 years’ imprisonment, which is only

the maximum if the attempted murder caused serious bodily injury. Woodson

also was aware of the alleged facts, and at trial he defended against the

                                    - 11 -
J-S06008-17



charges by claiming self-defense.6 Similar to the record in Reid, the record

here does not support the contention that Woodson was unaware that that

the Commonwealth sought application of the 40-year maximum sentence and

alleged the attempted murder resulted in serious bodily injury.

       2. Issues Raised In Anders Brief

       We next address the issues raised in the original Anders brief, which

we did not address in our previous memorandum: (1) whether the evidence

was sufficient to support the convictions; (2) whether the verdict was against

the weight of the evidence; (3) whether the sentence was illegal; and (4)

whether the trial court erred in applying the discretionary aspects of sentence.

              a. Sufficiency of the Evidence

       We apply the following standard when reviewing a sufficiency of the

evidence claim:

           [W]hether viewing all the evidence admitted at trial in the
           light most favorable to the verdict winner, there is sufficient
           evidence to enable the fact-finder to find every element of
           the crime beyond a reasonable doubt. In applying [the
           above] test, we may not weigh the evidence and substitute
           our judgment for the fact-finder. In addition, we note that
           the facts and circumstances established by the
           Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant’s guilt may
           be resolved by the fact-finder unless the evidence is so weak

____________________________________________


       6
        Although aware of Victim’s injuries, and although serious bodily injury
was also an element of the aggravated assault charge, Woodson’s counsel did
not challenge the seriousness or extent of the injuries. Nor would such a
challenge have been successful, particularly in light of Dr. Santora’s testimony
that Victim’s injuries were life-threatening when she presented to the hospital
and Dr. Arosaren’s testimony that Victim’s injuries were severe.

                                          - 12 -
J-S06008-17


         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [finder] of fact while passing upon the credibility of
         witnesses and the weight of the evidence produced, is free
         to believe all, part or none of the evidence.

Commonwealth v. Best, 120 A.3d 329, 341 (Pa.Super. 2015) (quoting

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa.Super. 2014)) (some

alterations in original).

      “A person may be convicted of attempted murder ‘if he takes a

substantial step toward the commission of a killing, with the specific intent in

mind to commit such an act.’” Commonwealth v. Jackson, 955 A.2d 441,

444 (Pa.Super. 2008) (quoting Commonwealth v. Dale, 836 A.2d 150, 152

(Pa.Super. 2003)). Further:

         “The mens rea required for first-degree murder, specific
         intent to kill, may be established solely from circumstantial
         evidence.” Commonwealth v. Schoff, 911 A.2d 147, 160
         (Pa.Super.2006). “[T]he law permits the fact finder to infer
         that one intends the natural and probable consequences of
         his acts[.]” Commonwealth v. Gease, 548 Pa. 165, 696
         A.2d 130, 133 (1997).

Id. (alterations in original). “Specific intent to kill can be inferred from the

use of a deadly weapon upon a vital part of the victim’s body.”

Commonwealth v. DeJesus, 860 A.2d 102, 106 (Pa. 2004). Further, as

discussed above, for application of the 40-year statutory maximum, the

Commonwealth must establish the attempted murder caused serious bodily



                                     - 13 -
J-S06008-17



injury. 18 Pa.C.S. § 1102(c). The Crimes Code defines “serious bodily injury”

as “[b]odily injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S. § 2301.

     Regarding a claim of self-defense, we have stated:

        If the defendant properly raises “self-defense under Section
        505 of the Pennsylvania Crimes Code, the burden is on the
        Commonwealth to prove beyond a reasonable doubt that
        the defendant’s act was not justifiable self-defense.”
        Commonwealth v. McClendon, 874 A.2d 1223, 1229–30
        (Pa.Super.2005).

           The Commonwealth sustains this burden if it
           establishes at least one of the following: 1) the
           accused did not reasonably believe that he was in
           danger of death or serious bodily injury; or 2) the
           accused provoked or continued the use of force; or 3)
           the accused had a duty to retreat and the retreat was
           possible with complete safety.

        Commonwealth v. Hammond, 953 A.2d 544, 559
        (Pa.Super.2008), appeal denied, 600 Pa. 743, 964 A.2d 894
        (2009) (quoting McClendon, supra at 1230).              The
        Commonwealth must establish only one of these three
        elements beyond a reasonable doubt to insulate its case
        from a self-defense challenge to the evidence.
        Commonwealth v. Burns, 765 A.2d 1144, 1149
        (Pa.Super.2000), appeal denied, 566 Pa. 657, 782 A.2d 542
        (2001). The Commonwealth can negate a self-defense
        claim if it proves the defendant did not reasonably believe
        he was in imminent danger of death or great bodily injury
        and it was necessary to use deadly force to save himself
        from that danger. Commonwealth v. Sepulveda, 618 Pa.
        262, 288–89, 55 A.3d 1108, 1124 (2012).

Commonwealth v. Smith, 97 A.3d 782, 787 (Pa.Super. 2014).




                                   - 14 -
J-S06008-17



      The Commonwealth presented evidence that Woodson repeatedly

stabbed Victim, severing Victim’s jugular artery and facial nerve, among other

injuries.   We conclude that the evidence was sufficient to establish that

Woodson took a substantial step toward a killing, that he caused serious bodily

injury, and that, particularly in light of the testimony that Woodson repeatedly

used a knife on vital body parts, he had a specific intent to kill. Further, the

Commonwealth presented sufficient evidence to defeat Woodson’s claim of

self-defense. Specifically, Victim’s testimony describing the assault and the

officers’ testimony that Woodson had no signs of injury and did not seek

medical attention, together established that Woodson did not reasonably

believe he was in danger of death or serious bodily injury

      A person may be convicted of aggravated assault if he “attempts to

cause serious bodily injury to another, or causes such injury intentionally,

knowingly or recklessly under circumstances manifesting extreme indifference

to the value of human life.”    18 Pa.C.S. § 2702(a)(1).     A person may be

convicted of simple assault if he “attempts to cause or intentionally, knowingly

or recklessly cases bodily injury to another.” 18 Pa.C.S. § 2701.

      Again, the evidence established that Woodson repeatedly attacked

Victim with a knife, causing serious injuries.   This evidence is sufficient to

establish he intentionally, knowingly, or recklessly caused serious bodily

injury, and, therefore, sufficient to establish aggravated assault and the

lesser-included offense of simple assault.




                                     - 15 -
J-S06008-17



      A person is guilty of REAP if he “recklessly engages in conduct which

places or may place another person in danger of death or serious bodily

injury.” 18 Pa.C.S. § 2705. The Commonwealth presented evidence that after

attacking Victim with a knife, Woodson came back to the room to stab, hit,

and kick Victim. He then kicked the Victim out of his house onto snow-covered

streets. The repeated attacks and forcing a severely injured person out onto

the streets were sufficient to establish REAP.

      A person is guilty of PIC if “he possesses any instrument of crime with

intent to employ it criminally.” 18 Pa.C.S. § 907(a). An “instrument of crime”

includes “[a]nything used for criminal purposes and possessed by the actor

under circumstances not manifestly appropriate for lawful uses it may have.”

18 Pa.C.S. § 907(d). Here, the Commonwealth presented sufficient evidence

to establish PIC because it presented evidence that Woodson used a knife for

criminal purposes.

      Accordingly, the Commonwealth presented sufficient evidence to

support Woodson’s convictions.

              b. Verdict Against the Weight of the Evidence

      This court reviews a weight of the evidence claim for an abuse of

discretion.   Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013).

“Because the trial judge has had the opportunity to hear and see the evidence

presented, an appellate court will give the gravest consideration to the

findings and reasons advanced by the trial judge when reviewing a trial court’s




                                    - 16 -
J-S06008-17



determination that the verdict is against the weight of the evidence.” Id. at

1055 (quoting Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000)).

      A trial court should not grant a motion for a new trial “because of a mere

conflict in the testimony or because the judge on the same facts would have

arrived at a different conclusion.” Id. “Rather, ‘the role of the trial judge is

to determine that notwithstanding all the facts, certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.’” Id. (quoting Widmer, 744 A.2d at 752). “[A] new

trial should be awarded when the jury’s verdict is so contrary to the evidence

as to shock one’s sense of justice and the award of a new trial is imperative

so that right may be given another opportunity to prevail.”       Id. (quoting

Commonwealth v. Brown, 648 A.2d 1177, 1189 (Pa. 1994)).

      Woodson did not file a post-trial motion arguing that the verdict was

against the weight of the evidence. Accordingly, he has waived this claim.

See Pa.R.Crim.P. 607(A) (providing weight of evidence claims “shall be raised

with the trial judge in a motion for a new trial”); Commonwealth v. Burkett,

830 A.2d 1034, 1037 (Pa.Super. 2003) (holding weight of evidence claim

waived when not presented to trial court). Further, had Woodson not waived

the claim, we would conclude it lacks merit.      In its Pennsylvania Rule of

Appellate Procedure 1925(a) opinion, the trial court found the testimony of

Victim and of Officers Sutton, McAllister, and Fidler “entirely reasonable and

credible” and concluded that the convictions were not against the weight of

the evidence. 1925(a) Op. at 5. This was not an abuse of discretion.

                                     - 17 -
J-S06008-17



           c. Sentencing Issues

     As discussed above, the 40-year maximum sentence imposed for

Woodson’s attempted murder conviction was legal.

     Further, although Woodson received a separate sentence for his REAP

conviction, that sentence was also legal. We have stated:

        “If . . . the actor commits multiple criminal acts beyond that
        which is necessary to establish the bare elements of the
        additional crime, then the actor will be guilty of multiple
        crimes which do not merge for sentencing purposes.”
        Commonwealth v. Belsar, 544 Pa. 346, 676 A.2d 632,
        634 (1996) (quoting Commonwealth v. Weakland, 521
        Pa. 353, 555 A.2d 1228, 1233 (1989), overruled on other
        grounds, Commonwealth v. Anderson, 538 Pa. 574, 650
        A.2d 20, 22 (1994)). “When a criminal act has been
        committed, broken off, and then resumed, at least two
        crimes have occurred and sentences may be imposed for
        each. To hold that multiple assaults constitute only one
        crime is to invite criminals . . . to brutalize their victims with
        impunity.” Belsar, 676 A.2d at 634. “[S]o long as the
        crimes are not greater or lesser included offenses,
        [defendants] are liable for as many crimes as they are
        convicted of and may be sentenced for each such crime.”
        Anderson, 650 A.2d at 22.

Commonwealth v. Shank, 883 A.2d 658, 671 (Pa.Super. 2005) (alterations

in original). Here, Woodson attacked Victim with a knife, and after leaving

the room, he came back to stab, hit, and kick her.           He then kicked the

severely-injured Victim out of the house. Such acts were separate from the

acts that constituted the aggravated assault and attempted murder.

Accordingly, the REAP conviction did not merge for sentencing purposes.

     As to any challenge to the discretionary aspects of his sentence,

Woodson did not file post-sentence motions and, therefore, has waived those


                                     - 18 -
J-S06008-17



claims.   See Commonwealth v. Watson, 835 A.2d 786, 791 (Pa.Super.

2003) (holding discretionary aspects of sentencing claim waived when not

raised in post-sentence motion).

     Judgment of sentence affirmed.

     Justice Fitzgerald joins in the memorandum.

     Judge Ransom concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2017




                                   - 19 -